                   IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


TEILL REYNOLDS,

                                 Petitioner,

           v.                                           CASE NO. 20-3185-SAC

SHANNON MEYER, et al.,


                                 Respondents.


                              MEMORANDUM AND ORDER

       This matter is a petition for habeas corpus filed under 28

U.S.C. § 2254. For the reasons that follow, the court denies relief.

                              Procedural background

       Petitioner was convicted by a jury in the District Court of

Wyandotte County, Kansas, of two counts of rape and one count of

battery. He was sentenced to concurrent terms of life without parole

for 25 years for the two rape convictions and a concurrent term of
six months for the battery conviction.

       The Kansas Court of Appeals (KCOA) affirmed the convictions

on December 15, 2014. State v. Reynolds, 339 P.3d 412 (Table), 2014

WL   6909523    (Kan.   Ct.    App.   2014),   rev.   denied,   Jul.   22,   2015

(“Reynolds I”).

        On July 31, 2015, petitioner filed a third amended motion to

correct an illegal sentence. The trial court denied the motion on

September 24, 2015, and petitioner filed an appeal.
        On July 28, 2016, petitioner filed a motion for post-

conviction relief under K.S.A. 60-1507. On January 30, 2018, the
Wyandotte County District Court denied relief, and petitioner filed

an appeal.

       On    November    9,   2018,   the   KCOA   affirmed   the   denial   of

petitioner’s   motion    to    correct   an   illegal   sentence.    State   v.

Reynolds, 429 P.3d 910 (Table), 2018 WL 5851617 (Kan. Ct. App.

2018)(unpublished opinion) ( ).

       On    October    18,   2019,   the   KCOA   affirmed   the   denial   of

petitioner’s action under K.S.A. 60-1507. Reynolds v. State, 450

P.3d 385 (Table), 2019 WL 5280795 (Kan. Ct. App. 2019)(unpublished

opinion). On May 2020, the Kansas Supreme Court denied review

(Reynolds III).

       On July 10, 2020, petitioner filed the present application

for habeas corpus relief.

                              Factual background

     The Kansas Court of Appeals summarized the facts of this

case as follows:


     On the morning of May 18, 2011, T.R., Reynolds' 13–year–
     old daughter, contacted her aunt, Teah Reynolds (Teah),
     with a friend's cell phone while on a school bus. After
     corresponding via text message, T.R. called Teah and said
     she really needed to talk but could not talk over the
     phone because there were people around. After a brief
     conversation, Teah went to T.R.'s school to see her. Teah
     ultimately was not allowed to see T.R., however, because
     Teah was not on the approved list of visitors. Knowing
     that her aunt may not have been on the approved list,
     T.R. agreed to meet Teah in front of the school after
     school let out. But when Teah returned at the end of the
     school day, T.R. was not in the front of the school. Teah
     called the number from which T.R. had called earlier in
     the day and T.R. answered. T.R. said she was on the bus
     and was scared.

     Teah met T.R. at her bus stop. Teah noticed that T.R. was
     walking funny. T.R. got into Teah's car, started crying,
     and told Teah that Reynolds had inserted a flashlight
into her vagina the night before. She also told Teah that,
on a previous occasion, he had allowed another person to
perform oral sex on her and fondle her. Later, Teah,
Teah's mother, T.R., and T.R.'s sister went to the police
station to file a report. T.R. spoke to a police officer
and was examined at Children's Mercy Hospital.

Reynolds was placed under arrest after he arrived at the
police station where T.R. made her report. On May 20,
2011, Detective John Hudson picked Reynolds up from the
jail, transported him to the detective bureau, and
asked Reynolds to        make        a        statement.
Initially, Reynolds denied both allegations made by T.R.
At some point, Captain Greg Lawson began assisting with
the interrogation and Reynolds gave a statement. During
that recorded statement, Reynolds made what the district
court described as “some inculpatory statements.”

Reynolds was charged with one count of aggravated
indecent liberties with a child and two counts of rape.
The aggravated incident liberties charge and one of the
rape charges were alleged to have occurred on March 15,
2011. The other count of rape was alleged to have occurred
on May 17, 2011. At the preliminary hearing on August 23,
2011, T.R. testified that she was certain the first
incident occurred on March 15, 2011. On October 19, 2011,
the     State     filed     an     amended     information
charging Reynolds with two counts of rape and one count
of battery. This time, however, one of the rapes was
alleged to have occurred on November 7, 2010, and one on
May 17, 2011.

Prior to trial, the State made a motion for a court order
allowing it to introduce Reynolds' police statement at
trial. A hearing under Jackson v. Denno, 378 U.S. 368, 84
S.Ct. 1774, 12 L.Ed.2d 908 (1964), was held on October 5,
2011,   to   determine   the   voluntariness   and   thus
admissibility of Reynolds' statement. Detective Hudson
testified at the hearing and provided the following
information.   Hudson    read Reynolds his Miranda rights
prior to interrogating him. Hudson then read a waiver of
rights form to Reynolds and had Reynolds place his
initials beside each right to signify that he understood
those rights. Hudson made no threats to Reynolds during
this process. Reynolds voluntarily signed the waiver of
rights form. Later, Hudson asked Reynolds if he would
take    a    CVSA,     a    type    of    lie    detector
test. Reynolds agreed, and the CVSA was conducted at the
internal affairs unit.
On cross-examination, Detective Hudson testified he had
spent about 3 hours with Reynolds at the detective bureau
but only talked about the case for about 1 1/2 hours. At
about 1 or 1:30 p.m., they left to go to the internal
affairs unit in a different building because that was
where the necessary CVSA equipment was located. Captain
Lawson performed the CVSA. During the CVSA, Lawson was
the only person in the room with Reynolds. Hudson was
outside the room and testified that he could hear
everything    Lawson    said   but    could   not    hear
everything Reynolds said. Hudson began preparing to
record Reynolds' statement at 4:45 p.m. Prior to
recording the statement, Hudson went over the waiver of
rights form with Reynolds again. After recording the
statement, Hudson took Reynolds back to jail.

Reynolds testified to a completely different version of
events. Reynolds said that when Detective Hudson picked
him up from the jail, Reynolds asked for an attorney,
whom he claimed already had been retained by him in an
unrelated   criminal   matter. Reynolds testified    that
Hudson said he would call the attorney, but to Reynolds'
knowledge, he never did. Reynolds told Hudson a total of
three or four times before and during the time he was at
the detective bureau that he did not want to proceed
without his attorney. Reynolds also denied that he spoke
to Hudson about a lie detector test. Reynolds claimed
that he was threatened before giving his recorded
statement. Reynolds noted that he made several references
to the threats made against him during the recorded
statement but that the recording was turned off and on
many times throughout the day.

After hearing the evidence and arguments by both parties,
the district court found Reynolds' statement was freely
and voluntarily given; therefore, it ruled the statement
would be admissible at trial.

Before trial, the State made an oral motion in limine to
exclude     T.R.'s     school     disciplinary     records,
which Reynolds intended to introduce into evidence. The
State argued the records had no probative value and were
not   relevant. Reynolds'     appointed   attorney,   KiAnn
McBratney, argued that the records were going to be used
to    show   that    T.R.    had    behavioral    problems,
that Reynolds disciplined her for these problems, and
that she fabricated the allegations because she was mad
at him. The district court granted the motion and excluded
the records on the basis that they contained specific
instances of conduct that were inadmissible.
At trial, T.R. testified that the first sexual incident
involving Reynolds occurred when she was in eighth grade.
In contrast to her testimony at the preliminary hearing,
she stated at trial that she could not remember the month
in which the incident occurred. On the night in question,
T.R., her sister, and Reynolds' girlfriend Veronica went
to Riverside to get some candy. During this car trip,
Veronica was pulled over for having a broken taillight
and was arrested. Reynolds and a friend of his picked up
T.R. and her sister. Reynolds' friend dropped the three
of them off at their house and left. T.R. kept Veronica's
purse and cell phone and gave them to Reynolds after
arriving home. Later, a text was delivered to Veronica's
phone asking if T.R. was up. T.R. stated that she did not
know the name of the person the text came from but that
it was somebody Veronica was communicating with. T.R.
stated she knew it was not her boyfriend, whom she had
texted with the phone earlier that day.

T.R. testified that sometime after she had fallen asleep
in her bed, Reynolds woke her up. Reynolds and T.R. went
into Reynolds' room. T.R. said that Reynolds confronted
her about the identity of the person who had sent the
text to Veronica's phone. T.R. told him that she did not
know. She testified that Reynolds then told her that he
had    a    couple    people    lined    up    for    her.
Thereafter, Reynolds made her take off her clothes and
lie down on his bed. Reynolds then put a hat over her
head. At this point, T.R. said she heard a knock at the
front door. She heard Reynolds and another person come in
the room and then heard the door shut as Reynolds left
the room. After Reynolds left, the person in the room
licked her vagina and then stuck his finger in her vagina.
This went on for about 20 to 30 seconds. This person did
not say anything to her. T.R. then stated Reynolds came
in the room and turned on some music. T.R. testified that
she    was     crying    and     apologized     for    not
telling Reynolds that Veronica was cheating on him. The
other man left after Reynolds said they would have to do
this another time. T.R. said she told her sister about
the incident after it happened, but her sister did not
believe her. T.R. testified that she was too scared to
tell anyone in a position of authority about it.

T.R. next testified about the events of May 17, 2011. On
that   night,  after   T.R.   went   to  bed,   Veronica
and Reynolds had an argument and Veronica left. After
Veronica left, Reynolds came into T.R.'s room, woke her
up, and told her to go into the living room. Once in the
living room, Reynolds told T.R. that she had been lying
and acting up. Reynolds then demanded T.R. take her
clothes off. After she did what Reynolds said, he asked
her if she knew how to “strip pole dance.” Reynolds told
T.R. to lie down on the couch, which she did. He then
retrieved a flashlight from his bedroom, handed it to
T.R., and told her to “stick this up your coochie.” T.R.
attempted to comply, but it would not fit. Reynolds then
put some lotion on the handle of the flashlight and stuck
it inside T.R.'s vagina. Sometime before putting the
lotion on the flashlight, Reynolds also told T.R. to
“suck on [the flashlight] like it was a dick.”

McBratney did not cross-examine T.R. However, she did
cross-examine T.R.'s aunt, Teah, about why T.R. initially
reported that the date of the first alleged incident was
March 15, 2011, and then changed the date to November 7,
2010. Teah confirmed that when she and T.R. went to the
police station to report the crime, the first event was
said to have occurred on March 15, 2011. Teah stated that
T.R. could not give specific dates, so she and the police
officer asked T.R. questions in an attempt to determine
the date. Teah said T.R was able to tell them that it was
cold outside, that she was living on 5th Street, and that
Mosetter Reynolds, Teah's sister, was in town. Teah also
testified that Mosetter visited both in November 2010 and
March 2011 and that Reynolds moved his family to 5th
Street in November 2010.

Reynolds testified on his own behalf at trial. He denied
both allegations of rape against T.R. Although Detective
Hudson earlier testified that Reynolds had initialed and
signed a waiver of rights form before giving a recorded
statement to the police, Reynolds denied ever having done
so. Reynolds testified that it was actually Hudson who
initialed   and   signed   the   document. Reynolds also
testified that before giving his recorded statement, he
asked    three    times    to    have     his    attorney
present. Reynolds said Hudson gave him a piece of paper
to read once the recording started and told him that if
he did not read it, Hudson would tell the district
attorney that Reynolds was “an animal” and to sentence
him to 100 years.

The jury found Reynolds guilty of two counts of rape and
one count of battery. After trial, Reynolds filed an
untimely motion for a new trial alleging ineffective
assistance of counsel. New counsel was appointed
for Reynolds. His new attorney filed another untimely
motion for a new trial alleging several instances of
    alleged ineffective assistance of counsel. An evidentiary
    hearing was held, and the motion for a new trial was
    denied.

    At sentencing, Reynolds orally moved to continue the
    hearing based on an alleged problem with the phones in
    the jail that had prevented Reynolds from contacting his
    character      witnesses.       That      motion      was
    denied. Reynolds then orally moved for a downward
    departure, citing his lack of significant criminal
    history and the fact that he was a contributing member of
    society prior to his arrest. This motion also was denied.
    Under Jessica's Law, K.S.A.2010 Supp. 21–4643(a)(1)(B),
    the district court ultimately sentenced Reynolds to
    concurrent life sentences without the possibility of
    parole for 25 years for his two rape convictions.

Reynolds I, 2014 WL 6909523, *1-4 (Kan. Ct. App. 2014).
                          Standard of review

    This matter is governed by the Antiterrorism and Effective

Death Penalty Act (AEDPA). As amended by the AEDPA, 28 U.S.C. §

2254 limits the power of a federal court to grant an application

for a writ of habeas corpus. Where a petitioner seeks relief on

claims   that   were   adjudicated   on   the   merits   in   state   court

proceedings, § 2254(d) provides that habeas relief “shall not be

granted with respect to [such a] claim ... unless the adjudication

of the claim:


    (1) resulted in a decision that was contrary to, or
    involved an unreasonable application of, clearly
    established Federal law, as determined by the Supreme
    Court of the United States; or
    (2) resulted in a decision that was based on an
    unreasonable determination of the facts in light of the
    evidence presented in the State court proceeding.”

28 U.S.C. § 2254(d)(1) and (2).

    These rules create “a difficult to meet and highly deferential

standard for evaluating state-court rulings, which demands that
state-court decisions be given the benefit of the doubt.” Cullen v.

Pinholster, 563 U.S. 170, 181 (2011) (quotations omitted). See

also Kernan v. Hinojosa, 136 S. Ct. 1603, 1604 (2016) (per curiam)

(stating that “[i]f the state courts adjudicate the prisoner's

federal   claim   ‘on   the   merits,’ § 2254(d),   then AEDPA mandates

deferential,   rather   than de   novo,   review,   prohibiting   federal

courts from granting habeas relief” unless the petitioner makes the

necessary showing under 2254(d)).

     A federal court applying this standard “reviews the specific

reasons given by the state court and defers to those reasons if

they are reasonable.” Wilson v. Sellers, 584 U.S. ––––, 138 S.Ct.

1188, 1192 (2018).

     Under § 2254(d)(1), a state-court decision is “contrary to”

the Supreme Court's clearly established law if it “applies a rule

that contradicts the governing law set forth in [Supreme Court]

cases” or if it “confronts a set of facts that are materially

indistinguishable from a decision of [the] Court and nevertheless

arrives at a result different from [that] precedent.” Williams v.

Taylor, 529 U.S. 362, 405-06 (2000).       A state court need not make

reference to relevant Supreme Court decisions, “so long as neither

the reasoning nor the result of the state-court decision contradicts

them.” Early v. Packer, 537 U.S. 3, 8 (2002) (per curiam).

     A state-court decision is an “unreasonable application” of

clearly established Supreme Court law if the decision “correctly

identifies the governing legal rule but applies it unreasonably to
the facts of a particular prisoner's case.” Williams, 529 U.S. at

407-08.     Under the AEDPA, a federal court may grant a writ only

where there is no possibility fair-minded jurists could disagree

that     the   state    court's   decision     conflicts   with   Supreme   Court

precedents. Harrington, 562 U.S. at 102.

                                    Discussion

Petitioner’s claim of actual innocence

        Petitioner first asserts a claim of actual innocence, claiming

that newly discovered evidence supports his release. He presents

this claim in his motion to amend (Doc. 18)1. The claim was not

presented in the state courts; rather, petitioner seeks to advance

it under the exception that allows a petitioner to proceed on a

time-barred or defaulted claim to avoid a miscarriage of justice.

“[A]ctual innocence, if proved, serves as a gateway through which

a petitioner may pass whether the impediment is a procedural bar

[or] ... expiration of the statute of limitations.” McQuiggin v.

Perkins, 569 U.S. 383, 386 (2013). See also Herrera v. Collins, 506

U.S. 390, 404 (1993) (explaining that this exception must be

supported “with a colorable showing of factual innocence.”).

        The evidence in question concerns Detective John Hudson, who

conducted        the   initial   questioning    of   petitioner   and   testified

during     the    criminal   proceedings     against    him.   Detective    Hudson

retired from the Kansas City, Kansas, Police Department in 2011



1   The court grants the motion to amend and has considered its contents.
after he developed difficulty in performing his job duties. He

eventually was diagnosed with PTSD and was awarded disability

benefits. Litigation concerning that award is described in Hudson

v. Bd. of Directors of the Kansas Pub. Employees Ret. Sys., 388

P.3d 597 (Kan. Ct. App. 2016). That decision was published after

petitioner filed his action under K.S.A. 60-1507.

     Petitioner argues that the information concerning Detective

Hudson’s PTSD diagnosis and its impact on his employment performance

establishes that he was not a reliable witness at the time he

testified in petitioner’s trial. Petitioner reasons that these

facts show that he is innocent.

     As stated, a “credible showing of actual innocence” allows a

habeas    court    to      consider      an    untimely or         defaulted

habeas claim. McQuiggin,    569   U.S.   at   392.   The   Tenth    Circuit

recognizes that this exception “is rare and will only be applied in

the extraordinary case.” Lopez v. Trani, 628 F.3d 1228, 1231 (10th

Cir. 2010) (quotations omitted).

     “Simply maintaining one’s innocence, or even casting some

doubt on witness credibility, does not necessarily satisfy this

standard.” Frost v. Pryor, 749 F.3d 1212, 1232 (10th Cir. 2014).

Rather, “to claim actual innocence a petitioner must present new,

reliable evidence that was not presented at [or available for]

trial. Such evidence typically consists of ‘exculpatory scientific

evidence, trustworthy eyewitness accounts, or critical physical

evidence.’” Rose v. Newton-Embry, 194 F. App'x 500, 502 (10th Cir.
2006) (unpublished) (quoting Schlup v. Delo, 513 U.S. 298, 324

(1995)).

      Petitioner has not presented the sort of new evidence required

to support a claim of actual innocence. The information he presents

shows that Detective Hudson was under considerable emotional and

mental strain at the time he investigated the criminal charges

against petitioner and during petitioner’s prosecution. It does not

establish that the prosecution of petitioner was improper or tainted

or that anyone involved in the proceedings withheld exculpatory

evidence.    Petitioner’s         bare   reference     to     Detective    Hudson’s

personal circumstances is insufficient to support a claim of actual

innocence.

Petitioner’s claim the state lacked subject matter jurisdiction

      Petitioner claims the state lacked jurisdiction due to the

failure of the charging document to charge an off-grid crime and to

address the element of age. The Kansas Court of Appeals (KCOA) has

considered this claim twice. In the first instance, in petitioner’s

appeal from the denial of his motion to correct an illegal sentence,

the KCOA rejected the claim because it challenged petitioner’s

convictions rather than his sentences. Reynolds II, 2018 WL 5851617

at   *1-2.   In   the    second    instance,     the   KCOA    denied     relief   in

petitioner’s appeal from the denial of his action brought under

K.S.A. 60-1507, citing the holding of the Kansas Supreme Court that

“charging    document     deficiencies      do   not   remove     subject    matter

jurisdiction      over     criminal      case”    because       “subject     matter
jurisdiction is granted to the courts by the Kansas Constitution.”

Reynolds III, 2019 WL 5280795 at *4 (citing State v. Dunn, 375 P.3d

332 (Kan. 2016)). The KCOA held that the charging documents, by

naming the defendant and identifying the date of crime alleged,

“inherently include the defendant’s age” and provide the defendant

the requisite notice and opportunity to defend. Id.

       First, to the extent the KCOA’s decision rests upon state law,

petitioner      cannot    obtain    habeas    corpus     relief.        “A    habeas

petitioner is only entitled to relief . . .              for alleged violations

of federal rights, not for errors of state law.” Bullock v. Carver,

297 F.3d 1036, 1055 (10th Cir. 2002) (citing Estelle v. McGuire,

502 U.S. 62, 67 (1991)); Blaurock v. Kansas, 686 F. App'x 597, 613

(10th Cir. 2017). “[I]t is not the province of a federal habeas

court    to    reexamine       state-court    determinations       on    state-law

questions.” Estelle, 502 U.S. at 67-68.

        In ruling on this claim, the KCOA panel also applied Chapman

v. California, 386 U.S. 18, 22-24 (1967), stating that “a court will

declare a constitutional error harmless only ‘where a party benefitting

from    the   error   proves   beyond   a   reasonable   doubt   that   the    error

complained of will not or did not affect the outcome of the trial in

light of the entire record, i.e., proves there is no reasonable

possibility that the error affected the verdict.’” Reynolds III, 2019

WL 5280795 at *6.

       The KCOA panel stated that Counts One and Two in the charging

documents alleged that petitioner committed an off-grid felony offense

of the rape of a child under 14 and that petitioner was 18 or older
at the time of the crimes. It also noted petitioner’s trial testimony

that he and police officers had discussed his possible sentence under

Jessica’s Law. It concluded that in light of the entire record, the

failure to expressly list Jessica’s Law in the charging documents would

not change the outcome of the trial. Id.

     A federal court reviewing a state court's Chapman decision in

habeas corpus “may not award habeas relief under § 2254 unless the

harmlessness    determination       itself    was    unreasonable.” Davis         v.

Ayala, 576 U.S. 257 (2015) (emphasis in original). Here, the KCOA’s

assessment of the record and application of Chapman in petitioner’s

case is reasonable, and this court agrees that petitioner had

sufficient    notice    of,   and   opportunity      to   defend   against,      the

charges. Petitioner is not entitled to relief on this claim.

Procedurally defaulted claims

     Respondent    asserts     that    five   of    petitioner’s       claims    were

procedurally defaulted: denial of the right to present a defense,

prosecutorial     misconduct,         insufficiency       of     the     evidence,

solicitation of false testimony, and malicious prosecution.

     First, petitioner’s claim that he was denied the right to

present   a   defense   was   not     explicitly     presented     in   his     post-

conviction action. The KCOA considered his seven assertions of

ineffective assistance of counsel and held that his briefing was

insufficient to show error. The KCOA stated, in part:

     [Petitioner] makes conclusory statements in his brief
     for which he provides no factual support from the
     record. His brief only mentions his complaints about
     his trial counsel’s performance in passing. Issues
      raised incidentally in a brief and not argued therein
      are deemed waived and abandoned. Russell v. May, 306
      Kan. 1058, 1089, 400 P.3d 647 (2017).

Reynolds III, 450 P.3d 385, 2019 WL 5280795, *3.

      Next,   petitioner’s     challenge    to   the   sufficiency    of   the

evidence and his claims of prosecutorial misconduct, specifically,

threatening or intimidating a witness, soliciting false testimony,

and malicious prosecution, were presented for the first time in an

action under K.S.A. 60-1507. The state district court rejected the

claim alleging insufficient evidence due to petitioner’s failure to

provide more than conclusory statements and his failure to argue

the issue in his direct appeal. The KCOA agreed that this was an

issue that could have been presented on appeal, citing Kan. S. Ct.

R. 183(c)(3)2 , and held that it therefore was barred from appellate

review. Reynolds III, id. The KCOA also found that petitioner’s

claims alleging prosecutorial misconduct, which were new claims

presented in the 60-1507 action, could have been presented in

petitioner’s direct appeal and therefore were barred from review.

Id.

      The habeas corpus statute, in 28 U.S.C. § 2254(b)(1), provides

that a writ of habeas corpus may not be granted unless it appears

that the petitioner has exhausted state law remedies or that no

adequate state remedies are available or effective to protect the


2 Kan. S. Ct. R. 183(c)(3) states: A proceeding under K.S.A. 60-1507 ordinarily
may not be used as a substitute for direct appeal involving mere trial errors
or as a substitute for a second appeal. Mere trial errors must be corrected by
direct appeal, but trial errors affecting constitutional rights may be raised
even though the error could have been raised on appeal, provided exceptional
circumstances excuse the failure to appeal.
petitioner's         rights. See O'Sullivan        v.     Boerckel,      526    U.S.    838

(1999); Dever v. Kan. State Penitentiary, 36 F.3d 1531, 1534 (10th

Cir. 1994). The petitioner has the burden of showing the exhaustion

of available state remedies for the claims presented. See Miranda

v. Cooper, 967 F.2d 392, 398 (10th Cir. 1992).

    Under    the       procedural       default    doctrine,        a    federal      court

ordinarily may not review habeas claims that were procedurally

defaulted in state court, that is, claims that were denied in state

court on an adequate and independent state procedural rule. To

avoid    this        procedural    bar,     the        petitioner       must   establish

either cause for the procedural default and prejudice arising from

it or that the refusal of the federal court to review the claim

will result in a fundamental miscarriage of justice. Davila v.

Davis, 137 S. Ct. 2058, 2064-65 (2017); Coleman v. Thompson, 501

U.S. 722, 750 (1991).

    Petitioner has not satisfied these standards. In his traverse

(Doc. 25), petitioner asserts that he asked his appellate counsel

to raise certain issues that she declined to pursue. In support,

petitioner attaches a letter from his counsel discussing the issues

she intends to raise and explaining why she will not present others

(Id.,    Attach.      1).   However,     none     of    the    issues    identified     as

procedurally         defaulted    are    addressed       in     that    correspondence.

Moreover, if a petitioner relies on counsel’s failure to present

claims          to          support        cause              for        a       default,

that ineffective assistance of              counsel           “generally       must     ‘be
presented to the state courts as an independent claim before it may

be used to establish cause for a procedural default.’” Edwards v.

Carpenter, 529 U.S. 446, 452 (2000).

Petitioner’s statement to police

     Petitioner claims his statement to police was involuntary.

Although the petition contains only a bare statement of the claim,

the court notes that on direct appeal, petitioner alleged that his

trial counsel erred in failing to renew her objection to the

statement when it was introduced at trial. However, he acknowledged

that this claim of ineffective assistance of counsel was not raised

in the trial court, despite the fact that the district court

appointed new counsel for an evidentiary hearing on the claim of

ineffective assistance. The KCOA noted that the statement was held

to be admissible in a pretrial hearing conducted under Jackson v.

Denno, found that there was no evidence in the record upon which it

could   determine   why   counsel   did   not   renew   an    objection,      and

determined that this claim had not been preserved for appeal.

Reynolds I, 2014 WL 6909523, *14 (citing Williams, 299 Kan. at 1048–

49 (declining to consider ineffective assistance of counsel claim

for first time on direct appeal)).

     In   his   traverse,   petitioner    argues   this      claim   should    be

considered, stating that he claimed the statement was coerced in

his action under 60-1507, that his counsel had a duty to protect

her client’s interests, and that manifest injustice will occur if

the claim is not considered because he is actually innocent.
     The KCOA’s decision in petitioner’s 60-1507 action found that

the district court did not address petitioner’s claim that it erred

in admitting his statement because it was involuntary. The KCOA

held the error harmless because the issue was, or could have been,

raised in petitioner’s direct appeal and was barred by Kan. S. Ct.

R. 183(c)(3). And, although the appellate decision in that action

shows   that   petitioner    presented    seven   claims   of    ineffective

assistance, the claim concerning the voluntariness of his statement

is not among them. Reynolds III, 2019 WL 5280795, at *3. Finally,

petitioner’s bare claim of innocence is insufficient to support

review of his defaulted claim.

Ineffective assistance of trial counsel

     The   petition       identifies   three   instances    of     allegedly

ineffective assistance of counsel: (1) counsel failed to file a

motion to arrest judgment; (2) counsel failed to cross-examine a

witness; and (3) counsel failed to investigate or gather police

reports.

     Petitioner presented the issue concerning the failure to move

to arrest judgment in his action under 60-1507. There, the KCOA

found   that   all   of    petitioner’s   seven   claims   of    ineffective

assistance failed, stating:

     Reynolds’ briefing of this issue is insufficient to show
     the district court erred in denying him a new trial. He
     makes conclusory statements in his brief for which he
     provides no factual support from the record. He also fails
     to properly argue or analyze the issue. His brief only
     mentions his complaints about his trial counsel’s
     performance in passing. Issues raised in a brief and not
     argued therein are deemed waived and abandoned. Russell
    v. May, 306 Kan. 1058, 1090, 400 P.3d 647 (2017). Because
    Reynolds fails to explain why he believes any of these
    conclusory statements are entitled to appellate review
    and provides no factual support or analysis for his
    claims, he has waived and abandoned them.

Reynolds III, 2019 WL 5280795, *3.

    Next,   although   petitioner’s   assertion   of   ineffective

assistance concerning the failure to cross-examine a witness is

devoid of detail, the court agrees with respondent’s assumption

that petitioner refers to trial counsel’s failure to cross-examine

T.R., the minor victim. Petitioner challenged that decision in his

direct appeal, which the KCOA addressed as follows:

    Reynolds argues that McBratney's decision not to cross-
    examine T.R. fell below an objective standard of
    reasonableness. Whether to conduct cross-examination is
    a strategic trial decision over which an attorney has
    exclusive control after consulting with his or her
    client. Cheatham, 296 Kan. at 445.

    Again, Reynolds does not argue on appeal that McBratney
    inadequately investigated the facts or law surrounding
    her decision not to cross-examine T.R. Instead, Reynolds
    asserts McBratney should have attacked T.R.'s credibility
    based on T.R.'s statements at the preliminary hearing
    that she was first raped on March 15, 2011. However, T.R.
    did not provide a particular date of the first offense in
    her direct testimony at trial. Further, McBratney
    explained that she chose not to cross-examine T.R.
    because her allegations were supported by medical and
    photographic evidence and, in McBratney's opinion,
    pressing T.R. could have inadvertently turned the jury
    against Reynolds. McBratney also stated that it is
    possible to attack the credibility of a victim's
    statements through other witnesses at trial. McBratney
    cross-examined Teah extensively about the explanation she
    provided with regard to the process she and T.R. initially
    went through to determine that the first offense occurred
    on March 15, 2011.

    The district court found McBratney's decision not to
    cross-examine T.R. was trial strategy and thus was
    virtually unchallengeable in terms of proving deficient
     performance. Its finding is supported by substantial
     competent evidence. Therefore, we find no deficiency in
     McBratney's performance in deciding not to cross-examine
     T.R.

State v. Reynolds, 2014 WL 6909523, *12.


     The KCOA’s decision cited Edgar v. State, 283 P.3d 152 (Kan.

2012), which incorporates the standards announced by the Supreme

Court in Strickland v. Washington, 466 U.S. 668 (1984) to evaluate

claims of ineffective assistance of counsel, namely, a defendant

must show both that counsel's performance was deficient and that

the deficient performance was sufficiently serious to prejudice the

defense and deny the defendant a fair trial. Edgar v. State, 283

P.3d 152, 154 (2012).

     The KCOA identified the correct standard, and its analysis of

the record is reasonable and supported by the record.

     Finally, petitioner alleges ineffective assistance of trial

counsel based upon a failure to investigate or gather police

reports. Because petitioner did not present this claim in the state

courts on either direct appeal or his action under 60-1507, the

claim is procedurally defaulted, and this court may consider it

only if petitioner shows cause and prejudice or that a fundamental

miscarriage of justice will occur if the court fails to consider

it. Petitioner makes only vague statements concerning the failure

to present this claim, asserting broadly that he has shown cause

and prejudice, that he exhausted his remedies in state court, and

that he has shown exceptional circumstances. Doc. 25, pp. 13-14.
These   allegations   are   insufficient   to   overcome   his   procedural

default, and the court concludes that review of this claim is

barred.

                             Pending motions

     Three motions remain for decision. First, the respondent’s

motion for an extension of time (Doc. 21) is moot and is denied.

Petitioner’s motion to arrest judgment (Doc. 20) and motion for

summary judgment (Doc. 26) both seek relief on the claim that the

Kansas courts lacked jurisdiction due to the alleged deficiencies

in the charging documents. Because the court has concluded that

petitioner is not entitled to relief on this claim, these motions

are denied. Petitioner does not present new or persuasive arguments.

                      Certificate of appealability

     Under Rule 11 of the Rules Governing Section 2254 Cases in the

United States District Courts, “the district court must issue or

deny a certificate of appealability when it enters a final order

adverse to the applicant.” A certificate of appealability should

issue “only if the applicant has made a substantial showing of the

denial of a constitutional right,” and the court identifies the

specific issue that meets that showing. 28 U.S.C. § 2253.

     The court concludes that the present record does not warrant

the issuance of a certificate of appealability. For the reasons set

forth, the court concludes the petitioner has not made a substantial

showing that he is entitled to relief.
    IT IS, THEREFORE, BY THE COURT ORDERED petitioner’s motion to

amend (Doc. 18) is granted.

    IT IS FURTHER ORDERED petitioner’s motion to arrest judgment

(Doc. 20) is denied.

    IT IS FURTHER ORDERED respondent’s motion for extension of

time (Doc. 21) is denied as moot.

    IT IS FURTHER ORDERED petitioner’s motion for summary judgment

(Doc. 26) is denied.

    IT IS FURTHER ORDERED the petition for habeas corpus is

dismissed and all relief is denied.

    IT IS FURTHER ORDERED no certificate of service will issue.

    IT IS SO ORDERED.

    DATED:   This 23rd day of June, 2021, at Topeka, Kansas.




                              S/ Sam A. Crow

                              SAM A. CROW
                              U.S. Senior District Judge
